UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7567


KAREEM A. KIRK,

                  Plaintiff – Appellant,

             v.

MARTHA CURRAN; KELLY MILLER; TONYA BROOKS,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00301-GCM)


Submitted:    December 15, 2009             Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kareem A. Kirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem    A.    Kirk    appeals   the   district    court’s       order

dismissing    his    42    U.S.C.   § 1983    (2006)    complaint.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                     Kirk v.

Curran,    No.   3:09-cv-00301-GCM       (W.D.N.C.      Aug.   4,    2009).      We

dispense     with    oral    argument    because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2